 Case 1:19-cr-00408-MKB Document 83 Filed 11/20/19 Page 1 of 2 PageID #: 664




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA                                 Case No. 19-CR-408 (MKB)
               Plaintiff,

                        - against -

ISKYO ARONOV

               Defendant.




     MOTION TO WITHDRAW AS COUNSEL PURSUANT TO LOCAL RULE 1.4


        TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

        PLEASE TAKE NOTICE that David N. Kelley, Michael J. Gilbert and Matthew M.

McDonagh of Dechert LLP (“the Dechert Attorneys”) should be withdrawn as counsel of record

for Iskyo Aronov (“Aronov”) in the above-captioned case and request that they be removed from

all service lists for these proceedings, including the Court’s CM/ECF electronic notification list.

In support of such motion and in conformance with Local Rule 1.4, the undersigned counsel

states the following:

        1. Mr. Aronov continues to be represented in this case by other attorneys of record.

        2. The Dechert Attorneys withdrawal will not affect any deadlines or cause any

        delay in this matter.

I declare under penalty of perjury that the foregoing statements are true and correct.
 Case 1:19-cr-00408-MKB Document 83 Filed 11/20/19 Page 2 of 2 PageID #: 665




Dated: New York, New York
       November 20, 2019
                                       DECHERT LLP


                                       By: /s/ Michael J. Gilbert
                                            Michael J. Gilbert
                                       David N. Kelley
                                       Matthew M. McDonagh
                                       michael.gilbert@dechert.com
                                       1095 Avenue of the Americas
                                       New York, New York 10036-6797
                                       Tel.:(212) 698-3500
                                       Fax: (212) 698-3599
